SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

This Settlement Agreement and General Release (hereinafter "Agreement") is
entered into by and between ZipRealty., Inc. (hereinafter “Defendant”) and the
Division of Labor Standards Enforcement, Department of Industrial Relations,
State of California (hereinafter "DLSE").

 

RECITALS

 

A.                   On September 26, 2011, the DLSE filed a Complaint against
Defendant ZipRealty, Inc. in the Superior Court of California for the County of
Alameda, Case No.RG -1159687. The Complaint alleges that Defendant failed to
properly pay minimum wages and overtime pay to Defendant’s real estate agent
employees as required by Labor Code sections 510, 1193.6, 1197, and Industrial
Welfare Commission (hereafter “IWC”) Order 4-2001 sections 3 and 4; failed to
pay all wages due to their real estate agent employees at the time of
termination pursuant to Labor Code sections 201and 202; and failed to provide
all of their real estate agent employees with wage statements that complied with
Labor Code section 226(a). The Complaint seeks back wages, interest, waiting
time penalties, damages pursuant to Labor Code section 226(e); and attorneys
fees and costs.

 

B.                    By entering into this Agreement, Defendant does not admit
any liability or wrongdoing of any kind and expressly denies the same. Nothing
in this Agreement, the settlement proposals exchanged by the parties, or any
motions filed or Orders entered pursuant to this Agreement, is to be construed
or deemed as an admission by Defendant of any liability, culpability,
negligence, or wrongdoing of any kind or an admission that any of the facts that
have been alleged or could have been alleged by the DLSE are true. This
Agreement, each of its provisions, its execution, and its implementation,
including any motions filed or Orders entered, shall not in any respect be
offered, construed as, or deemed admissible in any arbitration or legal
proceedings for any purpose, except as necessary to approve, interpret, or
enforce this Agreement as between the parties hereto or as against any persons
who may assert claims in the future that are precluded by this Agreement.
Furthermore, neither this Agreement, any motions filed, settlement proposals
exchanged by the parties, nor any Orders entered pursuant to this Agreement
shall constitute an admission, finding, or evidence that any requirement for
class certification has been satisfied in this or any other action.

 

 

 



 

D.                     To avoid the time, expense and uncertainty of litigation
of these matters, the parties now have agreed to settle all of their differences
on the terms and in the manner set forth in this Agreement.

 





 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the recitals set forth above, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

 

1.      Total Settlement Amount. Defendant agrees to pay the total amount of
Five Million Dollars ($5,000,000.00) to DLSE and to Defendant’s former
employees, subject to supplementation pursuant to paragraph 15.

 

2.      Schedule of Payments. Defendant shall pay to “Division of Labor
Standards Enforcement” the attorneys fees and costs set forth in paragraph 3(b)
within fifteen (15) days of the execution of this Agreement. Within that same
fifteen (15) day period Defendant shall deposit with the Claims Administrator
the sum of Four Million Eight Hundred Thousand Dollars ($4,800,000.00) which
shall be held in trust for the DLSE until distributed in accordance with the
terms of this Agreement.

 

 

 



 

3.      Computation of Payments. In consideration of this Agreement, Defendant
agrees as follows:

 

(a)To pay back wages to former employees who are due compensation under this
Agreement for unpaid minimum wages, for the period from March 28, 2007 to August
30, 2010, in the total amount of Four Million Eight Hundred Thousand Dollars
($4,800,000.00), to the persons and in the amounts shown in Exhibit “A” attached
hereto, which is incorporated by reference herein and made a part hereof.
Defendant shall remain responsible for the employer’s share of F.I.C.A. taxes
and all other employer tax responsibilities arising from or related to the back
wages distributed as those back wages are actually distributed to former
employees;

 

(b)The gross amounts in Exhibit “A” shall be calculated with a base payment of
Five Hundred Dollars ($500) to each former employee real estate agent employed
at any time during the period of March 28, 2007 and August 31, 2010 and the
remainder being distributed on a pro rata basis to compensate for unpaid minimum
wages during that period with the assumption of a forty hour work week for each
week employed during that period. However, no distribution shall be made to
Elizabeth Williams, Steven Kinney, Nadine Radovicz, Patricia Parsons, or Marilee
Tomczak who have recovered separately and released their claims.

 

 

 

 



 

(c)To pay attorneys fees and costs associated with this litigation to DLSE in
the amount of Two Hundred Thousand Dollars ($200,000.00).

 

4.Exchange of Electronic Information regarding Payments to Eligible

 

Employees. Defendant has provided electronic files (hereinafter “Flat Files”) to
the DLSE for the DLSE’s review, reflecting the back wage computations that
Defendant has made to reach the distribution schedules contained in Exhibit “A”.
Defendant agrees to fully cooperate with the DLSE in providing any further
clarification of the data that the DLSE deems necessary and confirming the
correctness of Defendant’s calculations. This paragraph shall also be applicable
to distributions pursuant to paragraph 15, if any.

 

5.      Retention of a Third Party Administrator. Defendant has retained Gilardi
& Co., LLC to serve as a third party administrator (hereinafter “Claims
Administrator”) to disburse funds to eligible former employee real estate agents
in accordance with the instructions of the DLSE, as trustee and for the benefit
of eligible former employees. Defendant agrees to pay the administrative costs
associated with the retention of the Claims Administrator and the distribution
of all payments to eligible former employees under this Agreement. Defendant
will provide the Claims Administrator and the DLSE with: (1) the necessary
identifying and wage information for former employees to be paid; (2) the last
known addresses for former employees to be paid; (3) the most recent W-4
withholding information for each individual, and ; (4) the amounts to be paid to
each such individual in accordance with Exhibit “A”.

 

 

 



 

6.      Notification to Former Employees of Settlement.

 

(a)Initial Notification. Within 30 days of the execution of this Agreement the
Claims Administrator shall mail to each former employee listed, at his/her last
known home address, a Notice of Settlement in the form and substance of Exhibit
“B” attached hereto, which is incorporated herein and made a part hereof. The
Claims Administrator shall also provide an individualized Release of Claims, a
copy of which is attached hereto as Exhibit “C” and is incorporated herein by
reference. An individualized copy of Exhibit “C” shall be issued to each former
employee real estate agent listed, which shall state: the individual’s name;
last four numbers of the individual’s social security number; the individual’s
employee number; the individual’s last known home address; and an itemized
accounting of the gross amount that individual will receive from the 2012
distribution, taxes that will be withheld from the 2012 distribution, and the
net amount of the check to be issued as provided for in Exhibit “A”.

 

(b)Reminder Notifications. On December 3, 2012, the Claims Administrator shall
send a second mailing to all individuals listed on Exhibit “A” that have not
responded by that date. On January 14, 2013, a third mailing shall be sent by
the Claims Administrator to each individual on Exhibit “A” that has not
responded by that date. Each reminder notification shall include a copy of
Exhibit “B” , the individualized Exhibit “C” for that individual, and a stamped,
self-addressed return envelop.

 



 

 

 

 

(c)ZipRealty and DLSE shall be entitled to independently encourage former
employees to claim the funds available under this settlement; however, neither
ZipRealty nor the DLSE shall discourage any former employees from doing so.

 

7. Release of Claims by Recipients of Payments. Each mailing to a former
employee pursuant to paragraph 6 shall include a Release of Claims in the form
and substance of Exhibit “C” as well as a postage pre-paid return envelope for
return of the executed release to the Claims Administrator. Return of a fully
executed Release of Claims is a condition precedent to payment of any amount to
any individual under this Agreement.

 

8. Verification of Claimants. Defendant shall provide the Claims Administrator
with the name and social security number for each individual listed. The Claims
Administrator shall verify for matches of the social security number provided by
the individual on the returned Release of Claims with that provided by
Defendant. In the event of any questions as to the verification of any
individual returning a Release of Claims, the Claims Administrator shall notify
DLSE and Defendant and make available, as necessary, copies and/or originals of
the materials to DLSE for evaluation. DLSE shall provide further written
instructions as to any such claims to the Claims Administrator.

 

9. Disbursement of Payments.

 

(a) 2012 Distribution to Former Employees. Commencing on November 1, 2012
(11/1/12), the Claims Administrator shall mail checks to each individual that
has returned a fully executed Release of Claims, verified in accordance with
paragraph 8, for the net payment amount listed for that individual. Payments
shall be made to a former employee on the later of November 1, 2012 (11/1/12),
or the fifteenth day of the month following the month in which a verified
Release of Claims is received. The check shall be accompanied by a copy of the
individual’s Release of Claims.

 

 

 



 

(b) Subsequent Distributions to Former Employees. Not later than sixty (60) days
after Defendant provides additional funds pursuant to paragraph 15, if that
occurs, accompanied by a Supplemental Exhibit “A” and notification of approval
by DLSE is provided to the Claims Administrator pursuant to paragraph 15, the
Claims Administrator shall mail supplemental checks for wages to individuals
listed on a Supplemental Exhibit “A” for the supplemental amounts contained
therein, less any required withholdings for taxes to each individual listed on
the Supplemental Exhibit “A” that has returned an executed Release of Claims.
Each such supplemental payment will be accompanied by an accounting of the
payment and taxes withheld.

 

10. Distribution of Notice of Settlement to Deceased Employees’ Estates. At the
time of its disbursement of back wage payments and interest, Defendant, by its
Claims Administrator, shall mail to the last known addresses of deceased
employees the documents necessary to disburse payments to the estates of
deceased employees. Within 30 days from the Claim Administrator’s receipt of
such documents from the authorized representatives of the estates, Defendant, by
its Claims Administrator, will mail to the authorized representatives of
deceased employees’ estates the respective sums they are due, using the
agreed-upon methodology, less required payroll tax withholdings on the back wage
payments.

 



 

 

 

 

11. Verification of Last Known Addresses. Defendant shall provide the Claims

 

Administrator with the last known address for every individual listed. Whenever
any notice or checks to employees or former employees are returned as
undeliverable, the Claims Administrator shall notify Defendant and DLSE. Upon
such notification the Claims Administrator will use a mutually agreeable search
service to locate the former employees. The obligation to use such a search
service shall not apply to any former employee due less than $100. The Claims
Administrator will issue checks for back wages to any former employees who are
subsequently so located, no later than 30 days after each such former employee
is located and returns a fully executed Release of Claims.

 

12. Record of Payments to Eligible Employees. Defendant through its Claims
Administrator will keep a record of all back wage payments it makes, including
each check or electronic transfer number, the date it made each payment, and the
date each payment cleared the bank. Defendant will retain proof of payment
information to include bank statements, verification of electronic fund
transfers, and the ability to access or obtain copies of cancelled checks for a
period of five years, and will provide copies of any of these documents to the
DLSE within 15 days upon written request from the DLSE. The Claims Administrator
will submit an accounting to DLSE within sixty (60) days after each distribution
required under this Agreement, including but not limited to, disposition of all
checks. The DLSE shall retain the right to audit the administration of claims by
the Claims Administrator at the DLSE's expense. Three months after each
distribution provided for in paragraphs 2, 9, and 15 of this Agreement,
Defendant or the Claims Administrator shall provide a “flat file” to the DLSE,
listing all employees for whom back wages were unclaimed because they were not
located, they refused to accept the payment, or they failed to provide an
executed Release of Claims.

 

 

 



 

13. Availability of Unclaimed Funds For Other Settlements or Judgments. The
parties to this Agreement agree that any sums allocated to former employee real
estate agents of Defendant that remain unclaimed from the Claims Administrator
shall be available to compensate those individuals in the amounts set forth in
Exhibit “A” after April 1, 2013 in other legal proceedings which concern, in
whole or in part, claims for the payment of the minimum wage. Unclaimed
disbursements to former employee real estate agents may be paid to those
employees by the Claims Administrator in settlement of, or satisfaction of
judgment in, other litigation concerning alleged wage and hour violations by
Defendant with the following restrictions: (1) the full amount of distribution
to a former employee real estate agent in Exhibit “A” shall be paid without
reduction or deduction for fees, costs, or other matters, other than tax
withholdings, directly to the former employee real estate agent by the Claims
Administrator; (2) sums deposited for payment to former employee real estate
agents shall remain held in trust with the Claims Administrator until such time
as payment is made directly to the former employee real estate agent or any
residual unclaimed funds are paid to DLSE for deposit in the Industrial
Relations Unpaid Wage Fund pursuant to paragraph 14; and (3) DLSE is provided
with a full accounting of all payments made pursuant to this paragraph within
fifteen (15) days after any month in which any payment is made pursuant to this
paragraph and as may be requested by DLSE.

 

14. Reversion to Unpaid Wage Fund. On October 1, 2014, responsibility for
administering any amounts of back wages that remain unclaimed by the former
employees shall be transferred from the Claims Administrator to the DLSE. The
Claims Administrator shall make payment of that amount to the DLSE for deposit
into the Industrial Relations Unpaid Wage Fund for the benefit of eligible
employees and the estates of deceased eligible former employees who may
subsequently claim such funds. If any further distribution is made pursuant to
paragraphs 9 or 15 any unclaimed funds shall be forwarded in the same manner to
the Industrial Relations Unpaid Wage Fund or six (6) months after such
distribution is made, whichever is later. For each such payment made to the
Industrial Relations Unpaid Wage Fund, the Claims Administrator shall forward
these amounts to the DLSE by means of a single check made payable to “California
Division of Labor Standards Enforcement.” With its aforementioned payment,
Defendant shall provide the DLSE an accounting which lists each individual who
failed to obtain his or her payment and which provides the employee’s social
security number, date of birth, and most recent home address. The accounting
shall further state the total amount due to the individual under this Agreement
and the amount remitted to the DLSE Unpaid Wage Fund for that individual. The
DLSE shall thereafter be responsible for making funds available to those
individuals pursuant to either paragraph 9, 11, or 13, and the Claims
Administrator shall be relieved of the duties specified herein with respect to
such payments. ZipRealty will not be liable for paying any costs of the DLSE in
carrying out those duties.

 

 

 



 

15. Assignment of Claims. In addition to the consideration stated in paragraph
1, Defendant assigns to DLSE fifty percent (50%) of the gross amount of any
recovery, credit, rebate, or other form of compensation obtained by it for
indemnification, contribution, malpractice claim, or any other reason on account
of, in whole or in part, the claims made against Defendant in this action or in
any action where claims for minimum wages and/or overtime pay have been made
against Defendant concerning its employment of real estate agents. Defendant
agrees to immediately notify DLSE of any such claims made, legal actions of any
sort commenced, settlements entered, whether oral or written, and any recovery,
credit, rebate, or other form of compensation obtained. Defendant shall provide
to DLSE copies of all documentation of demands, claims, correspondence,
pleadings, settlements, and payments in reference to such claims. Defendant
shall notify any third party payer of this assignment and direct that fifty
percent (50%) of any recovery or other such cash payment be deposited with the
Claims Administrator which shall be held in trust for DLSE until distribution to
former employees. In the case of a credit or other non-cash payment, Defendant
will make payment of fifty percent (50%) of the full monetary value of any
recovery to the Claims Administrator within fifteen days of any such credit or
other non-cash payment with notice of the amount of payment to DLSE. The Claims
Administrator shall hold such funds in trust for DLSE until distribution to
former employees and shall notify DLSE of all such funds received. Within thirty
(30) days of deposit of any sums with the Claims Administrator pursuant to this
paragraph Defendant shall prepare a Supplemental Exhibit “A” which distributes
on a pro rata basis the funds to all individuals listed on Exhibit “A” to
compensate for unpaid minimum wages during the period of March 28, 2007 and
August 31, 2010, with the assumption of a forty hour work week. Defendant shall
provide DLSE with the Supplemental Exhibit “A” for review. Upon notification of
approval of the Supplemental Exhibit “A” by DLSE, the Claims Administrator shall
issue checks pursuant to paragraph 9.

 

16. Dismissal With Prejudice. Concurrently with its return of two (2) executed
copies of this Agreement to counsel for Defendant, the DLSE shall provide
counsel with an executed Request for Dismissal of the entire Action, with
prejudice, against all defendants, which counsel shall be entitled to file with
the Alameda County Superior Court after Defendant and/or the Claims
Administrator have paid the settlement sums referenced in Paragraph 1 in their
entirety and have provided DLSE with a fully executed Agreement. This Agreement
is conditional upon the Court's dismissal of the entire Action with prejudice
against all defendants.

 

 

 



 

17. General Release of Known and Unknown Claims Against Releasees.

 

(a) Released Claims by the DLSE.

 

In consideration of this Agreement, the DLSE hereby forever releases, acquits,
relieves, discharges and covenants not to sue Defendant, and each of its
officers, directors, shareholders, agents, representatives, consultants,
attorneys, past and current parent corporations, or past and current affiliated
corporations, organizations or entities (hereinafter collectively the
"Releasees"), from or for any and all claims, rights, actions, complaints,
demands, causes of actions, obligations, promises, contracts, agreements,
attorneys' fees, costs and liabilities, interest, statutory penalties, civil
penalties, liquidated damages, fees, and expenses and costs arising there from,
whether or not known, suspected or claimed, matured or unmatured, fixed or
contingent, which the DLSE ever had, now has, or may claim to have against the
Releasees from March 28, 2007 to the date this Agreement is executed, pertaining
to Defendant’s alleged failure to properly pay its California real estate
agents, including specifically any of the following pay practices of Defendant,
to the extent they occurred or are alleged to have occurred from March 28, 2007
to August 31, 2010: (1) payment of the minimum wage; (2) payment of overtime
premium; (3) failure to make timely payment of final wages; (4) failure to
provide employee real estate agents with wage statements that complied with the
requirements of Labor Code section 226(a); and (5) failure to pay meal period or
rest period premiums pursuant to Labor Code section 226.7, (collectively “the
Released Claims”).

 

 

 



 

(b) Waiver of California Civil Code § 1542.

 

The DLSE’s Released Claims include all such claims as respectively defined
above, whether known or unknown. Thus, even if the DLSE discovers facts in
addition to or different from those that it now knows or believes to be true
with respect to the subject matter of the Released Claims, those claims will
remain released and forever barred. Therefore, the DLSE expressly waives and
relinquishes the provisions, rights and benefits of section 1542 of the
California Civil Code, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor. 

 

18. Successors and Assigns. This Agreement, and all the terms and provisions
hereof, shall be binding upon and shall inure to the benefit of the parties and
their respective heirs, legal representatives, successors and assigns.

 

 

 



 

19. Joint Preparation. The parties acknowledge that this Agreement was jointly
prepared by them, by and through their respective legal counsel, and any
uncertainty or ambiguity existing herein shall not be interpreted against any of
the parties, but otherwise according to the application of the rules on
interpretation of contracts.

 

20. Voluntary Execution on Advice of Counsel. The parties have, in all respects,
voluntarily and knowingly executed this Agreement on advice and with approval of
their respective legal counsel. The parties hereto specifically represent that
they have thoroughly discussed all aspects of this Agreement with their
attorneys, that they have carefully read and fully understand all the provisions
of this Agreement, and that they are voluntarily entering into this Agreement. 



 

21.  Representations and Warranties. The parties to this Agreement represent and
warrant as follows:

 

(a) They have had an opportunity to seek independent tax advice from
accountants, attorneys or tax advisors of their own choice with respect to the
tax ramifications, if any, which may result from entering into this Agreement;

 

(b) They have made such investigation of the facts pertaining to this Agreement
as they deem necessary; and

 

(c) The terms of this Agreement are contractual and are the result of
good-faith, arms-length negotiations.

 

22. Severability. Should a court determine that any portion, word, clause,
phrase, sentence or paragraph of this Agreement is void or unenforceable, such
portion shall be considered independent and severable from the remainder, the
validity of which shall remain unaffected. Should a court declare any portion of
the release of claims to be void or unenforceable, the DLSE agrees to execute a
valid release of claims of equal scope.

 



 

 

 

 

23. Singular/Plural, Etc. Whenever required by the context, as used in this
Agreement, the singular number shall include the plural, and the masculine
gender shall include the feminine and the neuter, and vice versa. The captions
of the paragraphs of this Agreement are for convenience only and shall not be
considered or referred to in resolving questions of construction and/or
interpretation.

 

24. Entire Integrated Agreement. This Agreement constitutes the entire
integrated agreement between the parties and supersedes any and all other
agreements, understandings, negotiations, or discussions, either oral or in
writing, express or implied, between the parties regarding the matters released
herein. The parties to this Agreement each acknowledge that no representations,
inducements, promises, agreements or warranties, oral or otherwise, have been
made by them, or anyone acting on their behalf, which are not embodied in this
Agreement, that they have not executed this Agreement in reliance on any such
representation, inducement, promise, agreement or warranty, and that no
representation, inducement, promise, agreement or warranty not contained in this
Agreement, including, but not limited to, any purported supplements,
modifications, waivers or terminations of this Agreement, shall be valid or
binding, unless executed in writing by all of the parties to this Agreement.

 

25. Default. Any payment not delivered to the Claims Administrator or delivered
to DLSE in accordance with the requirements of this Agreement shall constitute a
default. Any default not cured within ten (10) days from demand by DLSE shall
immediately and irrevocably entitle DLSE to entry of judgment in the amount of
Eight Million Dollars ($8,000,000.00), less a credit for all principal payments
received, upon application to the court. In the event of any default DLSE shall
also be entitled to simple interest at the annual rate of 10% on the unpaid
balance commencing November 1, 2012, which shall be added to the unpaid balance
at the time of entry of judgment upon application to the court. In the event of
any default by Defendants, DLSE shall be entitled to an award of attorneys fees
for all post-default attorney work and collection activities undertaken by DLSE
to collect the judgment.

 



 

 

 

 26. Stipulation for Entry of Judgment. A condition precedent to this Agreement
becoming effective is execution of the STIPULATION FOR ENTRY OF JUDGMENT, the
form and content of which is attached hereto as Exhibit “D”. Defendant shall
sign and date Exhibit “D” and the original shall be forwarded promptly to the
DLSE at the address provided above. The Labor Commissioner agrees that
Attachment “D” shall not be filed with the court unless there is a default by
Defendant that is not cured within ten (10) days of notice of default. Once
ZipRealty has filed the Dismissal With Prejudice pursuant to section 16 herein,
the Labor Commissioner shall destroy the executed STIPULATION FOR ENTRY OF
JUDGMENT.

 

27. Judicially Supervised Settlement. Defendant and Labor Commissioner stipulate
that this Agreement is a settlement pursuant to Code of Civil Procedure 664.6
and that the court shall retain jurisdiction over them to enforce the settlement
until performance in full of its terms.

 



 

 

 

 

28. Notice. Any notice required to be provided under this Agreement to DLSE
shall be addressed to:

 

Division of Labor Standards Enforcement



Legal Unit



455 Golden Gate Ave., 9th Floor



San Francisco, CA 94102



Attention: David Balter 

 

 Any notice required to be provided to Defendant shall be addressed to: 

  

Kerr & Wagstaffe LLP



100 Spear St., 18th Floor



San Francisco, CA 94105



Attention: Michael von Loewenfeldt 

 

29. No Waiver. Failure to insist on compliance with any term, covenant or
condition contained in this Agreement shall not be deemed a waiver of that term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power contained in this Agreement at any one time or more times be deemed a
waiver or relinquishment of any right or power at any other time or times.

 

30. Protective Order. Certain confidential information has been produced in this
matter subject to a Stipulation and Protective Order Regarding Confidential
Information filed May 30, 2012.  That Order shall continue to govern use of the
information described in paragraph 3 of the Protective Order after the
settlement.  However, ZipRealty agrees that DLSE may reveal statistics about
annual mean or median compensation paid to agents, the number of agents
employed, and statistics concerning the duration of employment derived from that
confidential information to members of the California Legislature, their staff,
and employees of the Executive branch of the State of California, provided that
the following three conditions are met:  (1) no such disclosure shall take place
prior to January 1, 2013; (2) no such statistics derived from the payroll data
provided by ZipRealty in this action may be disclosed to the public via press
release, press conference, or any other publication by DLSE officials or
representatives; and (3) the DLSE shall not use ZipRealty’s name in connection
with the disclosure, but will instead refer to “a real estate company against
which the DLSE brought litigation” or words to that effect.

 



 

 

 

 

31. Attorneys’ Fees. Except as otherwise provided in this Agreement, each party
shall bear its own attorneys' fees and costs, and except in a future proceeding
brought to enforce the terms of this Agreement. The prevailing party in any
future proceeding brought to enforce the terms of this Agreement shall be
entitled to recover from the other party reasonable attorneys' fees incurred as
a result of such action. Any such future proceeding shall be brought in
California and subject to the laws of the State of California.

 

32. Counterparts. This Agreement may be executed in one or more facsimile
counterparts, and the counterparts signed in the aggregate shall constitute a
single, original instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Settlement Agreement and
General Release on the dates set forth hereinafter.

 

DIVISION OF LABOR STANDARDS ENFORCEMENT,
DEPARTMENT OF INDUSTRIAL RELATIONS,
STATE OF CALIFORNIA

ZIPREALTY, INC.        

By: /s/ Ethera Clemons



       Ethera Clemons



       Deputy Chief Labor Commissioner 

By: /s/ Charles C. Baker



       Charles C. Baker



       Chief Executive Officer 

   

Dated: 9/26/12 

Dated: 9/28/12

 

 

 

 



